DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed July 22, 2021, applicant submitted an amendment filed on October 22, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach updating an audio transcription stored in the cache and associated with the audio file.  Applicants explain the Lei teaches updating a speaker adaption profile rather than updating an audio transcription.  However, according to the abstract with column 3, lines 5-58 of Lei, it teaches comparing the present data to update later portions of the speech session segments (audio transcription), to improve the accuracy.  Therefore, Applicants arguments have been considered, but are not persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, Applicants explain that paragraphs 0024, 0052 and figure 5 support the above mentioned claims.  However, after further review, the cited passages and figure does not specifically teach the claims as described.  For example, claim 20 recites replacing at least a portion of the audio transcription…..  Even if the Office read the replacing step as updating (in which updating, not replacing, is described in the specification), nowhere in the specification does it specifically describe whether the replacing is a portion or the entire audio segment (in which the “portion” is also mentioned in claim 21) and in particular, the specification does not describe the details in the claims.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (USPN 8,515,750), hereinafter referenced as Lei.

Regarding claims 1, 12 and 16, Lei discloses a method, device and medium, hereinafter referenced as a method comprising: 
one or more processors (column 9, lines 8-65); and
memory storing instructions that , when executed by the one or more processors (column 9, lines 8-65), cause:
transmitting, to a cache associated with a voice processing system, and to a speech recognition module, an audio file corresponding to a voice query (speech recognizer; column 3, lines 5-58 with column 4, lines 48-65 and column 5, lines 34-48); 
receiving, at the cache, an audio transcription of the voice query generated by the speech recognition module (transcription; column 3, lines 5-58 with column 4, lines 48-65); and 
updating, based on the received audio transcription, an audio transcription previously stored in cache and associated with the audio file (updating transcription; abstract with column 3, lines 5-58). 
claims 2, 13 and 17, Lei discloses a method further comprising transmitting the updated audio transcription to a voice search engine (search engine; column 4, lines 34-47). 
Regarding claim 3, Lei discloses a method wherein updating the audio transcription previously stored in cache comprises determining a throughput and/or stability of the voice processing system (stability; column 1, lines 36-50 with column 2, lines 48-66 and column 4, lines 48-65 with column 6, lines 3-10). 
Regarding claims 4, Lei discloses a method wherein updating the audio transcription previously stored in cache comprises comparing the quality of the received audio transcription and the audio transcription previously stored in cache (buffer column 5, lines 4-48 with column 6, lines 3-10). 
Regarding claim 5, Lei discloses a method wherein updating the audio transcription previously stored in cache comprises providing quality feedback to the cache (column 6, lines 1-20). 
Regarding claims 6, 15 and 19, Lei discloses a method wherein the audio file is transmitted to the cache associated with the voice processing system and to the speech recognition module in parallel (parallel/synchronous; column 6, lines 41-47 with column 11, lines 12-19). 
Regarding claim 7, Lei discloses a method further comprising performing, by the speech recognition module, speech recognition on the audio file to generate the audio transcription of the voice query (column 4, lines 48-65). 
Regarding claim 8, Lei discloses a method further comprising: 

storing, at the cache, the first audio fingerprint of the transmitted audio file (buffer; column 5, lines 34-48). 
Regarding claim 9, Lei discloses a method further comprising: 
determining a second audio fingerprint of the received audio transcription (speech to text; column 5, lines 34-48), 
wherein updating the audio transcription previously stored in cache comprises replacing the first audio fingerprint with the second audio fingerprint (column 5, lines 34-48). 
Regarding claim 10, Lei discloses a method wherein the audio file is transmitted from a user device (transmitted from user device; column 4, lines 18-20 with column 7, lines 26-30). 
Regarding claim 11, Lei discloses a method wherein the cache is at least one of a universal cache or a device dependent cache (buffer; column 5, lines 34-48). 
Regarding claims 14 and 18, it is interpreted and rejected for similar reasons as set forth in the combination of claims 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Griggs et al. (PGPUB 2011/0125499), hereinafter referenced as Griggs.

Regarding claims 20, Le discloses the method as described above, but does not specifically teach wherein updating the audio transcription comprises replacing at least a portion of the audio transcription previously stored in the cache with at least a portion of the audio transcription generated by the speech recognition module.
Griggs discloses a method of updating a transcription (p. 0028) wherein updating the audio transcription comprises replacing at least a portion of the audio transcription previously stored in the cache with at least a portion of the audio transcription generated by the speech recognition module (replacing data; p. 0008, 0025-0028), to produce quality output data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to allow an alternate and efficient way for new data to be updated.
Regarding claim 21, it is interpreted and rejected for similar reasons as set forth above.  In addition, Griggs discloses a method wherein updating the audio transcription comprises updating a portion of the audio transcription generated by the speech recognition module corresponding to the same portion of the audio file as the portion of the audio transcription previously stored in the cache (replacing data; p. 0008, 0025-0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Elisha et al. teaches updating transcriptions (p. 0060).
Kahn et al. teaches updating transcriptions (p. 0542).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657